DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 5-8, filed 09/13/2021, with respect to Claims 1 with respective to “a first converting circuit that converts a block symbol into a frequency domain signal, the block symbol including the plurality of data symbols arranged therein and including fixed symbols arranged therein, and a second converting circuit that performs a mapping processing on the frequency domain signal converted from the block symbol, and converts the frequency domain signal mapped by the mapping processing into a time domain signal, wherein the block symbol is constituted such that the fixed symbols that are arranged therein are arranged at a position of a plurality of6 conApplication No. 16/832,988Reply to Office Action of 5/13/2021tinuous-arranged symbols including a head of symbols in the block symbol and at a position of a plurality of continuously-arranged symbols including the last symbol in the block symbol” have been fully considered and are persuasive. The rejections of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been 
Ban (US 2008/0222482 A1), which directed to a transmitter including: an input unit configured to input a data symbol sequence; a block generator configured to sequentially generate data blocks each including a plurality of data symbols by using the data symbol sequence; an addition unit configured to add a duplicate of h data symbols at an end of a first data block to a head of the first data block as a cyclic prefix to obtain a first data block with the cyclic prefix; and a transmission unit configured to transmit the first data block with the cyclic prefix, wherein the block generator uses, as k data symbols that precede the h data symbols at the end of the first data block, a duplicate of k data symbols at an end of a second data block that precedes the first data block. 
None of these references, take alone or in combination, teaches the claims as, “encapsulating, by the first SR router, the MPLS data packet into an IP tunnel when a next-hop router is a non-SR router, wherein the non-SR router does not have an MPLS forwarding capability, and sending an encapsulated MPLS data packet to the next-hop router to enable the encapsulated MPLS data packet to be forwarded to a second SR router” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


December 1, 2021